                                                                           CLERK'S OFFICE U.
                                                                                           S.DIST.COURI
                                                                                  AT ROANOKE,VA
                                                                                       FI
                                                                                        LED
                       IN THE UNITED STATES DISTRJCT COURT                         sEF 2 ? 2818
                      FOR THE W ESTERN DISTRICT OF V IRGN A
                                RO AN OKE D IV ISION                          JUL c.DUDLEY CLERK
                                                                             BY:                  .
                                                                                   DL
                                                                                    CiUTY LER
TON Y A A .D AV IS,

       Plaintiff,                                 CivilA ction N o.7:18CV 00242

                                                  M EM OM ND U M O PINIO N

M D REW SAU L,                                    B y:H on.Glen E.Conrad
Com missionerofSocialSecurity,                    SeniorUnited StatesDistrictJudge

       Defendant.

       Plaintiffhasfiled tlzisaction challenging thetspaldecision oftheComm issionerofSocial

Secm'ity denying plaintiffs claim for supplemental secudty incom e benefits tmderthe Social

Secudty Act,asnmended,42 U.S.C.jj 1381-1383f. Jlzrisdiction oftllis courtisestablished
pursuantto42U.S.C.j1383(c)(3),wllichincop orates42U.S.C.j405(g).
       ByorderenieredM arch 11,2019,thecourtreferredthiscasetoaUrlitedStatesM agistrate
Judgeptlrsuantto28U.S.C.j636(b)(1)(B). OnAugust6,2019,themagistratejudgesubmitteda
reportinwhich herecom m endsthatthecourtaffirm theComm issioner'sfinaldecision. Plaintiff

hastiled objectionstothemagistratejudge'sreport,and the matterisnow ripe forthe court's
consideration.

       Thecourtischargedwithperformingaétnovoreview ofthemagistratejudge'sreportand
recomm endation. See28U.S.C.j636(b)(1)(B). Intheinstantcase,thecourt'sreview islimited

to a determination as to whether there is substantial evidence to supportthe Comm issioner's

conclusion thattheplaintifffailed to meetthe requirementsforentitlem entto benefitstmderthe

A ct. Ifsuch substantialevidence exists,the finaldecision ofthe Com m issionerm ustbeaffirm ed.

Haysv.Sullivan,907F.2d1453,1456(4thCir.1990);Lawsv.Celebrezze,368F.2d640,642(4th
Cir.1966). Stated briefly,substantialevidence has been defined as such relevantevidence,
considering the record asa whole,as m ightbe found adequate to supporta conclusion by a

reasonablemind. Richardson v.Perales,402U.S.389,401(1971). Gûltconsistsofmorethan a
m ere scintillaofevidence butm ay belessthan apreponderance.'' Hancock v.Astrue,667 F.3d

470,472(4thCir.2012)(internalquotationmarksandcitationomitted). Thus,ttthethresholdfor
such evidentiarysufficiencyisnothigh.'' Biestekv.Berryllill,139S.Ct.1148,1154(2019).
       Theplaintiff,Tonya Davis,wasborn on Novem ber 14,1972. She çventually graduated

from lligh school. M s.Davishaspreviously worked asastorelaborerand mobilehome installer.

(Tr.62,80-81). Shelastworked onaregularand sustainedbasisin 2007. (Tr.62,233). On
M ay 7,2014,M s.Davistsled an application forsupplementalsectlrity incom ebenefits. In ûling

hercurrentclaim ,M s.Davisalleged thatshebecam edisabled fora11formsofsubstantialgainful

employm enton M ay 1,2007,duetolower'
                                    back pain,nllmbnessand tinglinginherrightleg,pain

and swelling in herrightfoot,all-overbody pain,swelling in both legs,osteoarthritis in both

knees,headaches,neck pain,hepatitisC,anxiety,asthma,chronicobstructivepulmonarydisorder

(COPD),andemphysema. (Tr.244-45). Atthetimeofanadministrativehearingon M ay 10,
2017 pla
       'intiffnm endedherapplication so asto rdflectan alleged disability onsetdate ofM ay 7,

2014. (Tr.58). M s.Davisnow maintainsthatshehasremaineddisabledtothepresenttime.
       M s.Davis'application was derlied upon initialconsideration and reconsideration. She

then requested and received a #-
                               qnovoheadng andreview beforean AdministrativeLaw Judge.
                               .




ln an opinion dated August10,2017,theLaw Judge also determined,afterapplying thefve-step

sequentia1evaluation process,thatMs.Davisisnotdisabled. See 20 C.F.R.j 416.920.1 The


         lTheprocessrequirestheLaw Judgeto consider,in sequence,whetheraclaimant:(1)isengagedin
substantialgainflllactivity;(2)hasa severe impairment;(3)hasan impairmentthatmeets orequals the
requirementsofa listèd impairment;(4)can rettlrntoherpastrelevantwork;and(5)ifnot,whethershecan
perform otherwork inthenationaleconomy. 20C.F.R.j416.920. lfadecisioncanbereachedatanystepin
thesequentialevaluation process,f'
                                 urtheèevaluation isunnecessmy 1d.
Law JudgefotmdthatM s.Davissuffersf'
                                   rom severalsevereim pairm ents,including osteoartluitis,

obesity,back pain,ventralhem ia,headaches,COPD,sleep apnea,and hepatisC,butthatthese

im painnents do not, either individually or in combination, meet or medically equAl the

reqttiteménts ofa listeè impairment. (Tr.42-44). The Law Judge then assessed Ms.Davis'
                                          .




residualfunctionalcapacity asfollows:

              After càrefulconsideration ofthe entire record,the tmdersigned
              finds that the claim ant has the residual flm ctional capacity to
              perlbrm lesstharla fullrange oflightwork asdefned in 20 C.F.R.
              (j)416.967(19. Shecan occasionally stoop,kneel,croqch,crawl,
              push/pullwith her lower extrem ities,and climb ladders,rnmps,
              ropes,scaflblds,and stairs.
                          l
(Tr.46). Given such a residualftmctionalcapacity,and after considering testimony from a
vocAtionalexpert,the Law Judge deteymined thatM s.Davisisunable tp perform any ofherpast

relevantwork. (Tr.49). Howevrr,the Law Judge found thatM s.Davis retains sufficient
flmctional capacity to perform otherwork roles existing in significantmlmber in the national

economy. (Tr.49-50). Accordingly,theLaw Judgeconcluded thatM s.Davisisnotdisabled,
and thatshe isnoteniitled to supplem entalsecurity incom e benests. See cenerally 20 C.F.R.

j416.920(g). TheLaw Judge'sopinion wasadopted asthefinaldecision oftheCommissioner
by the Social Security Adm inistration's Appeals Council. Having exhausted al1 available

administrativerem edies,M s.Davishasnow appealed tothiscourt.

       W hile plaintiff m ay be disabled for certain form s of employm ent,the cnlcial facttzal

detennination is whdher plaintiffis disabled for allforms ofsubstantialgainfulemployment.

See42U.S.C.j 1382c(a). Therearefourelem entsofproofwhich m ustbeconsidered in maldng
such an analysis. These elementsare sllmmarized asfollows:(1)objective medicalfactsand
clinicalfndings;(2)theopinionsandconclusionsoftreatingphysicians;(3jsubjectiveevidence
ofphysicalmanifestatlonsofimpairments,asdescribedthrough aclaimant'stestimony;and (4)
the claimant's education,vocationalhistory,residualskills,and age. Vitek v.Finch,438 F.2d

1157,1159-60(4thCir.1971);Underwoodv.Ribicofll298F.2d 850,851(4th Cir.1962).
       Aspreviously noted,thecourtreferredthecasetoamagistratejudgeforareportsetting
forth findings offact,conclusions oflaw,and a recomm ended disposition. In his report,the

magistrate judge recommended thatthe courtaffinn the finaldecisipn of the Commissioner
denying the plaintiffs claim forsupplem entalsecurity incom e benefks. Succinctly stated,the

magistratejudgedetee inedthatsubstantialevidencesupportstheLaw Judge'stindingthatM s.
Davisretainstheresidualfunctionalcapacity to perform certain lightwork rolesand istherefore

notdisabled tmderthe SocialSectlrity Act.

       In her objections to the rçportand recommendation,M s.Davis takes issue with the
magistratejudge'sfindings and conclusionsasto three ofthe issuesraised in hermotion for
summary judgment. The first issue is whether the Law Judge's assessment of plaintiff's
subjectiveallegationsissupportedbysubstantialevidence. Relyingon thedecision oftheUnited
StatesCourtofAppealsfortheFourthCircuitinBrownv.Commissioner,873F.3d251,269(4th
Cir.2017),M s.DavisarguesthattlieLaw Judgedidnotbuildan accmateandlogicalbridgefrom
theevidencetollisconclusionthathertestimonyandsubjectivecomplaintswerenotcredible.
       Uponreview oftherecord,thecourtagreeswiththemagistratejudgethattheLaw Judge's
assessmentofplaintiffssubjective allegationsissupported by substantialevidence. Although
M s.Davistestified atthe adm inistrative heming thatshe experiencestotally disabling neck and

back pain,ntlmbness,joint swelling,and shortnessof breath,the Law Judge fotmd thatthe
plaintiffs statem ents regarding the intensity,persistence,and lim iting effects of her sym ptom s
                                         k
werenotentirelyconsistentwiththemedlcalevidenceandotherevidenceintherecord. (Tr.47).



                                                4
    The Law Judge then discussed his reasoning for not fully crediting the plaintiffs statements
                                     '
                         .                              '
                                     .


    regatdingthesevedtyofhersymptoms. TheLaw Judgebeganbyoutliningtheobjectivemedical
    findingsf'
             rom exnm inationsin 2015,during which M s.Davishad som etendem essin herhands,

    diffllsemuscfetenderness,pndlimitedrangeofmotion in hershoulder,butotherwisedisplayed
    normalgrip strength,normalstrength in herupperand lowerextremities,normalspinalrangeof

    motionsno swellingorsynovitisinherjoints,and goodrangeofmotion in eachjoint. (Tr.47).
    The Law Judgenoted thatwhen plaintiffdevelopedjointstiffnessand edema in hernnkles,it
    lEresolvedratherquickly.'' (Tr.47). ByAugustof2015,plaintiffççozllydisplayedbackandright
    ankletçnberness(andjotherwisehadagoodrangeofmotionineachjôintandanegativestraight
'
    leg-raisingtest.'' (Tr.47). TheLaw Judgealsonoted thatplaintiY sçtprovidersreferred herto
    gphysic'altherapyj,butsheonlyattendedtheinitialevaluation,suggestinghersymptomswerenot
    assevereoraslimitingasalleged.'' (Tr.47).
           The Law Judg
                      'e then outlined subsequentm edicalexnm inations relevantto M s.Davis'

    com plaints ofback pain. On O çtober 29,2015,plaintifftm derwenta llzm bar spine evaluation at

    Cadlion Ulilzic.'buringtheevaluation,Ms.Daviswasfound to have sometendernessinthe
    lumbarregion,pain with flexion and extension,and an antalgic gaitççdue to body habitus.''

    458). Howevey,thefindingsonphysicalexnminationwereotlkerwiseImremarkable. M s.Davis
     '    .   .              '

    exhibited a balanced standingposture,no diffculty with transitionalm ovem ents,intactsensation,

    norm al'reflexes, and intactmbtorftmction exceptfora slightdecrease in the rightgastro-soleous
                                                                       .               '
                                 .


    comp1ex secondm'y to nnkle pain from a recent sprain. (Tr.458). Dtuing subsequent
    exnm inations in Decep ber.of 2015 and M arch of 2016,M s.Davis exhibited nonnalrange of

    motion in a1lextremities and no evidenceoftendemessoredema. (Tr.522,527). The Law
    Judge accurately observed that cèrtain records indicate that M s. D avis çiexperienced som e
regression dttringtheneKtseveralm onths,''prim arily in the fonn ofççtenderness,rangeofm otion

deticits,andepisodicmusclespasms.''z (Tr.47). However,relevantdiagnosticstudiesrevealed
no significant abnorm alities. An M RI of plaintiffs lumbar spine revealed a ççminimal

bröad-baseddiscprotrusionatL5-S1.'' (Tr.614,765). Similarly,anMltlofplaintiffscervical
spinerevealedonlyççlmqildspondylotic/discogenicchangesy''includingçGsomefornminalstenosis''
from a :1C5/6 disc bulge-'' (Tr'757)..W hen M s.Davis retumed to Cadlion CliniNc for a
                                  .




Stlllmbar/cervicalspinerecheck''inAprilof2017,afterreceivinganepiduralsteroidinjection,she
wasfound to havenormalm otorflmction,nonnalmuscle tone,well-perfused extrem ities,intact

sensation,normalreflexesin allextremities,alïd no sensory detkitsorsustained clonus. (Tr.
657.-61). Theexaminingphysician advised theplaintiffto begin doing exercisesathome. He
alsonotedthatsc gerymaybeanoptionifhersymptomspersist,butthatçGltlherapyandcontinued
painmanagementare(thejpreferredtreatmentEoptionsl.'' (Tr.661).
       W ith respecttoplaintiff'srespiratory conditions',theLaw Judgenoted thatwhileplaintiff

canied diagnoses of COPD and sleep apnea,pulm onary flmction testing in January of 2015

revealed noobstnzctivelung defect,and chestx-raysin February of2015 showed clearlungsqnd

no signs of pneumothorax orpleuraleffllsion. (Tr.48,353,391). Additionally,multiple
treatmentrecordsreflectnormalbreath sotmdsand/ornosignsofrespiratorydistress. (Tr.412,
415,419,420,422,423,$20,521,527). TheLaw Judgeaccurately observedthatalthoughM s.
Dakis çsexperienceld) several exacerbations dudng the period tmder adjudication, mostly
associated with bronchitisoranupperrespiratoly irlfection,...shealwaysquicklyreturnedto

baselinewithconservativetreatmeùt.'' (Tr.48).

        2Thecourtnotesthatotherrecordsreflectcontrary findings. Foriristance,in Augustof2016,when
 plaintiffunderwentasuccessfulventralhelmiarepair,areview ofsystemsrevealedStgnqoback pain,jointpain,
jointswelling,claudication,spmsm,wenkness,stiffness,arthritis,...nmnbness,(or)...headachey''and
 plaintiff'sextremitieswerenotedtobeçsnonual.'' (Tr.597).
       TheLaw JudgealsonotedthatM s.Davisreported engagingin activitiesofdaily livingthat

were not entirely consistentwith complaints of disabling limitations. For instance,plaintiff s

flmction reportsindicatethatplaintiffpreparessimplem ealsonadaily basis,sitsoutsideeach day,

shopsforgroceries,handlesfinancialm atters,watchestelevision and movies,visitsfnm ily,and is

capableofgoingoutalone. (Tr.253-57).
       Upon review ofthe record,the courtis tmable to discem any errorin the Law Judge's

credibility findings. Unlike Brown,the Law Judge considered plaintiffsm edicalhistory along

with herown allegationsregarding thesym ptom sofherphysicalimpairments. The courtagrees

that plaintiffs allegations of totally disabling symptoms are somewhat inconsistent with the

objectivefndingsonexnmination,theplaintiff'streatmenthistory,andherreportedactivitiesof
                                                                                         %
                                 .
daily living. M thoughtheLaw Judgemay notdisregard ççthelimited extent''ofthedaily living
                                                                             '
                     .               ,

activities describçd by a plaintiff,Brown,873 F.3d at269,itisappropriate fora Law Judge to

considerwhethercomplaintsofpain and otherdisabling limitationsare consistentwith evidence
                             .                           *

regardingtheplaintifrsroutine,non-work activlties. SeeJolmsonv.Bnrnhart,434F.3d 650,652

(4thCir.2005)(holdingthattheLaw Judgelogicallyreasonedthattheabilitytoengageincertain
activitieswasinconsistentwith the plaintiY sallegationsofexcnlciating pain and an inability to

perfonnsuchregularmovementsassittingandwallcing). Ultimately,itistheprovinceoftheLaw
Judge to m ake credibility detenninations and to resolve inconsistencies or conflicts in the

                .SCtln reviewing for substantialevidence,we do not undertalce to reweigh
evidence. See LIJ
conflicting evidence,makecredibilitydeterminations,orsubstimteourjudgmentforthatofthe
                         .        '
                 .

(ALJ).'')(alterationin original)(intçrnalquotationmarksomitted). lntheinstantcase,thecourt
is satisfied that substantial evidence'supports the Law Judge's decision not to fully credit the

plaintiffstestimony. Accordingly,theplaintiffsfirstobjectionisovem zled.
       Inhersecondobjection,theplaintiffarguesthatthemagistratejudgeen'ed in concluding
thatsubstantialevidencesupportstheLaw Judge'sassessmentoftheplaintiY sresidualfnnctional
                                             .                                  '




capacity (çûlkFC''). M s.Davis contends thatthe Law Judge failed to properly consider her
im painnentson a function-by-function basis. In particular,M s.Davism aintainsthatthe Law

Judèe failed to m ake suffk ientsndingsregarding heralleged inability to m aintain a static work
postureorherallegedneed forunscheduledbreaksand absences. M s.Davisalsoarguesthatthe

Law Judgeerred in failingto include any environm entallimitationsin theRFC determination.

       Upon review ofthe record and applicable caselaw ,the courtagrees with the m agistrate

judgethattheLaw Judge'sassessmentofplaintiffsresidualfunctionalcapacity issupportedby
substantialevidence. Although guidelinesfrom the SocialSecmity Adm inistration instructthe

Law Judge to take a Gçfunction-by-flmction''approach to determ ining a claim ant's residual

ftmctionalcapacity,SSR 96-8p,1996 SSR LEXIS 5,the United States CourtofAppealsforthe

Fourth Circuithasçtrejected aperserulerequiring remand when the AL1doesnotperfonn an
explicitfunction-by-function analysis.'' M ascio v.Colvin,780 F.3d 632,635 (4th Cir.2015).
Instead,theCourtagreedw1t11theSecondCircuitthatGçtlrjemandmaybeappropriate...wherean
ALJ fails to assess a claimant's capacity to perfonn relevant functions, despite contradictory

evidence in the record,orwhere otherinadequaciesin the ALJ'Sanalysisfrustrate menningful

review.''' Id.(quotingCichoclciv.Astrue,729F.3d 172,177(2dCir.2013)).
       In thiscase,itisclearfrom theLaw Judge'sdecision thathe considered al1ofM s.Davis'

claim ed lim itations,including those described during the adm irlistrative hearing,but folm d that

such lim itations w ere inconsistent w ith the indings on physical exnm ination,the conservative

natureofthetreatmentprovided,and otherevidenceofrecord. See.e.:.,Sharp v.Colvin,660 F.

App'x 251,259'(4th'Cir.2016) (ai-finning the Law Judge'sdetermination thatthe plain'tiffs
medicaltreatment,which included injections,pain medication,and physical therapy,ttwas
conservative,and thathercotlrseoftreatm entsupported aconclusion thatshewasabletom aintain

aroutinework schedule''). The Law Judgeexpressly noted thatplaintiff'sççnegative findings,
limitedtreatmentprotocol,smokinghabit,and retained abilities(toperform variousactivitiesof
daily living) suggest she requires no greater limitations''than those included in the RFC
assessment. (Tr.48). The Law Judge also emphasized thathisRFC findings were largely
supported by theopinionsofDr.W illinm Humphries,who perform ed a consultativeexnm ination

on Decem ber 12,2014,and the opirlionsofthenon-exnmining state agency physicians,Dr.Luc

Vinh andDr.Richard Sum zsco,each ofwhom opinedthatplaintiffsphysicalproblem sarenotso

severeastopreventperformanceofalimitedrangeoflightwork activity. (Tr.48). M though
Dr.Hllmphriesalsorecommendedthatplaintiffavoidheigàts,hazards,and fllmes(Tr.344),the
Law Judgeultim ately determined,asdid Dr.Vizlh and Dr.Sum zsco,thatplaintiffdoesnotreqlzire

any environmentallimitations. (Tr.48,102,114). Instèad,theLaw Judgefound thatlimiting
plaintiffto lightwork with posturallimitationswould appropriately accountforplaintifpsCOPD

and any asjociated shortnesj ofbreath. (Tr.48). Upon review ofthe record,the courtis
convinced thatthe Law Judge'streatm entofplaintiffsclaimed limitationsis consistentwith the

protocolestablished in M ascio and M onroev.Colvin,826 F.3d 176 (4th Cir.2016),and that
substantialevidence supports the Law Judge's evaluation of M s.Davis's residual functional

tapacity. Accordingly,theplaintiffssecondobjection isovemzled.
       In hertlaird alid finalobjection,the plaintiff argues thatthe magistratejudge erred in
concluding thatthe Law Judge properly considered the effects ofherobesity. Guidelines from

the SocialSecudty A dm ii stration recogzlize thatobesity Gçcan cause lim itation offunction,''and

thatan çtassessmentshould ...be m ade ofthe effectobesity hasupon the individual'sability to
perlbrm routine movem entand necessary physicalactivity within the work environm ent''asthe

ççcom bined effects of obesity with other im pairm ents m ay be g'
                                                                 reater than m ightbe expected

withoutobesity.'' SSRNO.02-01p,2002SSR LEXIS 1(Sept.12,2002). However,obesitydoes
notautom atically ççincrease the severity orf'
                                             unctionallimitations''ofotherimpainnents,1d.,and

ççthe Law Judge need notGinclude a lengthy analysis,orindeed,any precise analysisregarding
                                     .         '
               .



obesity.''' Rowlettv.Berryhill,No.7:17-cy-00070,2018U.S.Dist.LEXIS 10059,at*10(W .D.
Va.Jan22,2018)(quotinglkichardsv.Astrtle,No.6:11-cv-00017,2012U.S.Dist.LEXIS92594,
at*18(W .D.Va.July 5,2012)).
       In thiscase,itisclear9om theLaw Judge'sdecision thatheconsidered plaintiffsobesity

in detenniningherresidualfunctionalcapacity. TheLaw Judgelistedplaintiffsobesity asoneof

severalfactàrshecbnsideredinlimitingplaintiffto areducedrangeoflightwork,and heexpressly

notedthatplaintiY sççobesebodyhabitus''restrictsGtherabilitytobend andlif1.'' (Tr.48). The
Law Judge's assessm ent ofplaintiff s obesity is consistent with that of Dr.Htlm phdes,who

detenninedthatthecom bined effectsofplaintiff sobesity andotherimpairm entsdo notrenderher

disabled orothem ise resultin any additionalexertionalorposturallimitations otherthan those

fotmdbytheLaw Judge. (Tr.344). Forthesereasons,the courtconcludesthattheLaw Judge
properly considered the im pact of plaintifps obesity in detennining her residual ilnctional

capacity,andthatsubstantialevidencesupportstheLaw Judge'sfindingthatthisimpainnentdoes

notpreventherfrom peribrm
                        'ingalimitedrangeoflightwork. Consequently,thecourtmust
ovezruletheplaintifrsûnalobjection.
       ln sllm,afteraétnovoreview oftherecordandforthereasonssetforthabove,thecourtis
constrained to conclude thatthe final decision of the Com m issioner is supported by substantial

evidence. Accordlngty,theplgintiffsobjectionstothemagistratejudge'sreportareovem lled,


                                              10
the magistrate judge's recommendation will be adopted, and the final decision of the
Comm issionerwillbeaffirmed.

      TheClerk isdirectedto sendcertified copiesofthismem orandum opinionto a11colmselof

record.
                       %
      o A TED :This AZ     day ofseptember, 2019.

                                          SeniorU nited States DistrictJudge
